DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,758,264. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claim can be found in the patent claim.  Regarding claim 1 of the application, claim 1 of the patent discloses a method of performing convection-enhanced delivery of a solution to a target structure within an animal (claim 1, lines 2-4), comprising the steps of  introducing an adjustable stepped cannula into the body of the animal, such introduction being guided by external radiographic imaging of the distal end of the cannula (claim 1, lines 5-7), and such adjustable stepped cannula comprising an elongated body having a proximal end, a distal end, and a central lumen which extends from the proximal to the distal end of the body (claim 1, lines 9-11), wherein a portion of such telescoping element protrudes from the distal end of the body, wherein the length of the telescoping portion protruding from the distal end of the body is adjustable by movement of the telescoping element within the body in the proximal or distal direction (claim 1, lines 13-18), wherein a portion of the telescoping body protrudes from the proximal end of the body, and wherein the telescoping portion comprises a continuous limen with openings at the proximal and distal end (claim 1, lines 19-22), wherein the width of the telescoping element is less than that of the body, such that a step is formed at the distal end of the body around the protruding portion of the telescoping element , and wherein the proximal lumen of the telescoping element is connected to a supply of the solution (claim 1, lines 23-28), positioning the adjustable stepped cannula such that the step is located at or near the boundary or opening of the target structure, such positioning being enabled by external radiographic imaging of the step (claim 1, lines 29-32), moving the telescoping element such that the distal opening of the lumen within the telescoping element is positioned in a desired placement within the target structure, such positioning being enabled by external radiographic imaging of the distal end of the inner tube (claim 1, lines 33-38), and engaging the supply of solution such that solution flows into the distal end of the lumen of the telescoping element and exits the distal end of the lumen of the telescoping element, into the target structure (claim 1, lines 39-42). The difference between the application claims and the patent claims lies in the fact that the patent claims include more features and are therefore more specific.  It has been held that the generic claims are anticipated by the specific claims. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by the patent claims, they are not patenting distinct therefrom.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solar et al (US 2004/0082905).
Regarding claim 16, Solar discloses a method of delivering a solution to a target structure within the brain (page 1, para. 0002), comprising positioning an adjustable stepped cannula comprising a major step (formed between distal end of 210 and distal tip of 252: fig. 2B), and adjustable tip 252, and a controllably delivered supply of solution (page 4, para. –5-: “media source”), such that the major step of the cannula is located at the boundary or opening of the target structure wherein the adjustable tip is in the retracted position (page 4, para. 0049), subsequently extending the adjustable tip to a series of two or more subsequent positions, wherein the solution is dispensed at each of the position (page 4, para. 0050-0052).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US 9,919,129) in view of Bankiewicz (US 9,089,667) in view of Gill et al (US 2009/0198218).
Regarding claim 1, Singh discloses a method of performing convection-enhanced delivery of a solution to a target structure within an animal (col. 3, lines 12-19, 36-45), comprising the steps of introducing a stepped cannula 10 into the body of an animal, such introduction being guided by external radiographic imaging of the distal end of the cannula (col. 10, lines 38-41), the stepped cannula comprising an elongate body 14 having a proximal end, a distal end, and a central lumen which extends from the proximal to the distal end of the body (col. 6, lines 11-15), an element 12 which is enclosed within the central lumen of the body, wherein a portion of the element 12 protrudes from the distal end of the body 14 (fig. 1), and the element 12 comprises a continuous lumen with openings at the proximal and distal ends (fluid inlet port not shown, fluid outlet port 20: col. 6, lines 14-15), wherein the width of the element 12 is less than that of the body 14 such that a step 18 is formed at the distal end of the body around the protruding portion of the element (fig. 1), and wherein the proximal end of the element is connected to a supply of the solution (col. 6, lines 20-27), positioning the stepped cannula such that the step is located at or near the boundary or opening of the target structure, such positioning being enabled by external radiographic imaging of the step (col. 10, lines 38-41), moving the element such that the distal opening of the lumen within the element is positioned in a desired placement in the target structure, such positioning enabled by radiographic imaging of the distal end of the inner tube (col. 10, lines 38-41)[it is noted that “moving the telescoping element” is interpreted to mean moving the element during insertion of the device and not necessarily moving the telescoping element relative to the stepped cannula or moving the element after placement of the stepped cannula], and engaging the supply of solution such that the solution flows into the distal end of the lumen of the element and exits the distal end of the lumen of the element into the target structure (col. 10, lines 18-35).
Claim 1 calls for a portion of the element to protrude from the proximal end of the body.  Singh discloses that the proximal end of the element is connected to a fluid source (col. 6, lines 14-16), but fails to disclose that the element extends proximally from the elongate body.  Bankiewicz teaches a stepped cannula for performing CED, wherein the cannula includes a sheath and an element 210 extending through the sheath 202 (fig. 21) similar in construction of the stepped cannula of Singh, but further teaches that the element extends proximally beyond the sheath for connection to a fluid source (col. 14, lines 29-36; fig. 21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the element 12 of Singh extending proximally beyond the proximal end of the sheath 14 as taught by Bankiewicz so that the element can be easily connected and disconnected from a fluid source without dislodging the sheath.
Claim 1 further calls for the element to be an adjustable telescoping element, and for the length of the telescoping portion protruding from the distal end of the body to be adjustable by movement of the telescoping element in the proximal and distal direction.  Singh does not disclose this feature, however, Singh discloses that in some embodiments, adhesive or filler can be disposed between the fluid conduit (element 12) and the sheath (stepped cannula 14) to hold the fluid conduit in a fixed longitudinal position relative to the sheath (col. 7, lines 14-16).  This implies that Singh has contemplated embodiments where the adhesive and filler are not present and therefore the fluid conduit 12 is longitudinally movable, i.e. telescoping, with respect to the sheath.  However, this feature is not expressly disclosed.  Gill teaches a method of CED wherein the telescoping portion of the tube 18 is adjustable by movement of the telescoping portion (page 2, paras. 0030, 0034: the guide tube is placed first, then the telescoping tube is passed through the guide tube).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Singh to include the step of allowing the length of the telescoping portion to be adjustable as taught by Gill so that the inner tube can be passed through a guide tube to ensure that the distal tip of the telescoping portion does not become damaged as it passes into the brain tissue.
Claim 2 calls for the step of moving the telescoping element to be performed within the body to adjust the distance between the distal opening of the lumen and the step, while maintaining the position of the step.  Gill teaches this feature, wherein the guide tube is placed first, the guiding tube forming the step, and then the telescoping tube is passed through the guide tube (page 2, para. 0030, 0034).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Singh to include the step of allowing the length of the telescoping portion to be adjustable as taught by Gill so that the inner tube can be passed through a guide tube to ensure that the distal tip of the telescoping portion does not become damaged as it passes into the brain tissue.
Regarding claim 3, Singh discloses that the target structure is the brain (col. 9, lines 10-11).
Regarding claim 4, Singh discloses that the target structure may be the putamen (col. 18, lines 35-37) or thalamus (col. 18, lines 63-65).
Regarding claim 5, Singh discloses that the animal is a human patient (col. 9, lines 10-12).
Regarding claim 6, Singh discloses that the solution comprises a therapeutic agent (col. 11, lines 22-27).
Regarding claim 7, Singh discloses that the therapeutic agent comprises a drug (col. 11, lines 22-27).
Regarding claim 8, Singh discloses that the solution comprising an imaging agent (gadolinium dye: col. 5, lines 12-13).
Regarding claim 9, Singh discloses that the imaging agent is gadolinium (col. 5, lines 12-13).
Claim 10 calls for the adjustable stepped cannula to further comprise a locking mechanism that holds the telescoping element in a fixed position.  Bankiewicz teaches a set screw that locks the relative positions of the delivery sheath and the telescoping cannula to prevent relative movement (col. 15, lines 49-51). This ensures that the elements remain in the desired position throughout the procedure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described above with regard to claim 1 to include the locking mechanism taught by Bankiewicz so that the relative position of the elements and the location of the telescoping element at the target location remain fixed and cannot be inadvertently dislodged during use.
Claim 11 calls for the adjustable steeped cannula to further include a minor step such that the distal end of the telescoping element is narrower than the proximal end.  Bankiewicz teaches the telescoping element 202 including a minor step, the distal end of the telescoping element being narrower than the proximal end (fig. 21).  This allows the cannula to be as narrow as possible at the distal end such that it disrupts the tissue to a minimal amount while maintaining the strength to be pushable through the tissue.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device discussed above with regard to claim 1 to include a minor step as taught by Bankiewicz to provide a narrow distal end with good pushability through the tissue.
Claim 12 differs from the teaching above in calling for the cannula to include a visual indicator disposed at or near the proximal end of the cannula.  Bankiewicz further teaches that the stepped cannula includes scale markings on the outer surface to facilitate depth of placement (col. 16, lines 8-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this feature in the combination described above with regard to claim 1 so that the user can readily determine the depth of placement of the cannula within the brain.
Regarding claim 13, Singh discloses that the cannula elements may be formed from polymer or fused silica (col. 3, lines 1-3).
Claim 14 calls for the portion of the telescoping element that protrudes from the distal end of the body to have a length that can be adjusted between 1 and 40mm.  The prior art cited above does not specifically teach this feature, however the prior art teaches that the device is used to access the same areas of the brain as the claimed invention and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the prior art device would have similar size to the claimed invention.
Regarding claim 15, Singh discloses that the distal end of the body has a diameter (width) of 50μ (.05mm) to 1000μm (1mm) (col. 7, lines 39-40).  This range anticipates the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783